Exhibit23.1 Consent of Independent Registered Public Accounting Firm Republic First Bancorp, Inc. Philadelphia, Pennsylvania We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of our reports dated March 24, 2014, relating to the consolidated financial statements, and the effectiveness of Republic First Bancorp, Inc.’s internal control over financial reporting appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP Harrisburg, Pennsylvania May 16, 2014
